Exhibit 10.34

Summary of Compensation for Named Executive Officers for Fiscal 2012

The following represents the 2012 salary and target bonus applicable to the
named executive officers as follows:

 

Named Executive

   2012
Base Salary  ($)     2012
Target Bonus ($)  

Arthur G. Dauber

     120,000        20,000   

Charles M. Dauber

     250,000 *      150,000   

Neal T. Hare

     187,000        90,000   

James J. Steffek

     187,000        90,000   

Frances P. Hawes

     176,820 *      82,500   

Timothy C. Adams

     155,000        41,000   

 

* Eligible for additional annual retention bonus subject to continued
employment, $25,000 for Charles M. Dauber and $20,000 for Frances P. Hawes.

Actual bonus amounts payable to each executive will be based on the achievement
of 2012 Company and individual performance goals established for each executive.
Targeted performance must be achieved at the 70% to 75% level for that component
of the bonus to be earned and must be achieved at the 100% level for the full
bonus to be earned. Some of the each executive’s individual goals may require a
subjective evaluation and judgment with respect to achievement of these goals.
Company performance targets range from 50% to 75% of total bonus with individual
goals encompassing the remainder.

In connection with the 2012 salary and target bonus established for the named
executive officers, the following named executive officers were awarded
restricted stock units under the 2007 Employee Stock Incentive Plan. Each
restricted stock unit issued one share of common stock upon vesting:

 

Named Executive

   Restricted Stock Units  

Charles M. Dauber

     80,000   

Frances P. Hawes

     20,000   

Tim C. Adams

     12,000   

Vesting of a portion of such awards is subject to achievement of the 2012
Company and individual performance goals established for each executive, 9,600
for Mr. Adams, 64,000 for Mr. Dauber, and 16,000 for Ms. Hawes. The balance of
such awards are subject to only a continuing employment requirement. All vested
restricted stock units convert into common stock on a one-to-one basis in four
equal installments form the original grant date, subject to a continuing
employment requirement.